         Case 1:18-cv-10427-NMG Document 20 Filed 12/17/18 Page 1 of 9



                       United States District Court
                         District of Massachusetts

                                       )
JOSEPH C. HUGAL,                       )
                                       )
             Petitioner,               )
                                       )
             v.                        )
                                       )     Civil Action No.
EDWARD DOLAN,                          )     18-10427-NMG
                                       )
             Respondent.               )
                                       )


                              MEMORANDUM & ORDER

    GORTON, J.

         Joseph Hugal (“Hugal” or “petitioner”) filed a petition for

    writ of habeas corpus against Edward Dolan, the Massachusetts

    Commissioner of Probation, (“Dolan” or “respondent”), pursuant

    to 28 U.S.C. § 2254.    Petitioner, who is currently not in state

    custody, claims that his sentence of lifetime probation violates

    the state statutes of conviction and several of his

    constitutional rights.1    Before this Court are petitioner’s

    motion for summary judgment and respondent’s motion to dismiss

    the habeas petition as time-barred.




1 While neither party raises the issue of whether a person not in state
custody can file a habeas petition pursuant to § 2254, the Court assumes, for
present purposes, that a person released on probation can do so.

                                     -1-
     Case 1:18-cv-10427-NMG Document 20 Filed 12/17/18 Page 2 of 9



I.   Background

     In March, 1999, Hugal pled guilty to a four-count

indictment in Norfolk Superior Court which charged him with

assault with intent to murder, assault and battery by means of a

dangerous weapon, assault by means of a dangerous weapon and

mayhem.    That same day, the Superior Court sentenced him to

seven to nine years in state prison for the charge related to

armed assault with intent to murder and to lifetime probation

with respect to the other three charges.       In June, 2004,

petitioner was released from state custody after receiving

credits for previous jail time and he commenced his term of

lifetime probation.

     In 2006, petitioner’s probation was transferred to Florida

at his request.   In July, 2008, petitioner filed a motion to

modify the terms of his probation which was denied.         In

September, 2009, he filed another motion to modify the terms of

his probation and in April, 2010, he filed a motion to leave the

United States.    The court did not rule on either of those

motions.   In June, 2011, petitioner filed motions to terminate

and modify his probation which were denied.        In November, 2014,

he filed another motion to terminate his probation which the

Superior Court denied in March, 2015.       Thereafter, Hugal filed

an appeal to the Massachusetts Appeals Court which affirmed the

order denying the motion to modify or terminate probation in

                                  -2-
     Case 1:18-cv-10427-NMG Document 20 Filed 12/17/18 Page 3 of 9



February, 2016.     He then filed an application for leave to

obtain further appellate review which was denied by the

Massachusetts Supreme Judicial Court.

     In October, 2016, petitioner filed a motion to correct

illegal sentence.    The Superior Court denied that motion in

December, 2016.     Hugal appealed and the Massachusetts Appeals

Court affirmed the denial of that motion in November, 2017.          In

February, 2018, the Massachusetts Supreme Judicial Court again

denied petitioner’s application for leave to obtain further

appellate review.

     In March, 2018, Hugal filed a petition for writ of habeas

corpus in this Court pursuant to 28 U.S.C. § 2254.         In that

petition, he alleges that his term of lifetime probation is an

illegal sentence because 1) none of the charges for which he was

convicted carry a life sentence and 2) it violates his due

process rights, his right to interstate travel and his right to

be free from double jeopardy.     In May, 2018, petitioner filed a

motion for summary judgment.     A few weeks later, respondent

filed a motion to dismiss, asserting that petitioner’s claim was

time-barred because it was not filed within the one-year statute

of limitations under the Antiterrorism and Effective Death

Penalty Act (“AEDPA”), 28 U.S.C. § 2244(d)(1).




                                  -3-
      Case 1:18-cv-10427-NMG Document 20 Filed 12/17/18 Page 4 of 9



II.   Motion to Dismiss

      A.   Legal Standard

      To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).       In considering the merits of

a motion to dismiss, the Court may look only to the facts

alleged in the pleadings, documents attached as exhibits or

incorporated by reference in the complaint and matters of which

judicial notice can be taken. Nollet v. Justices of Trial Court

of Mass., 83 F. Supp. 2d 204, 208 (D. Mass. 2000), aff’d, 248

F.3d 1127 (1st Cir. 2000).      Furthermore, the Court must accept

all factual allegations in the complaint as true and draw all

reasonable inferences in the plaintiff's favor. Langadinos v.

Am. Airlines, Inc., 199 F.3d 68, 69 (1st Cir. 2000).          Although a

court must accept as true all of the factual allegations

contained in a complaint, that doctrine is not applicable to

legal conclusions. Ashcroft v. Iqbal, 556 U.S. 662 (2009).

      B.   Section 2254 Habeas Petition

      A person in custody pursuant to the judgment of a state

court may file an application for a writ of habeas corpus on the

grounds that “he is in custody in violation of the Constitution

or laws or treaties of the United States”. § 2254(a).          The AEDPA

provides that such a petition must be brought within one year

                                   -4-
     Case 1:18-cv-10427-NMG Document 20 Filed 12/17/18 Page 5 of 9



from the date on which the state court judgment becomes final

either “by the conclusion of direct review or the expiration of

the time for seeking such review”. § 2244(d)(1)(A).

     Under Massachusetts law, the entry of a guilty plea is a

final judgment of conviction that begins the running of the

limitations period. See Turner v. Massachusetts, Civil Action

No. 12-12192-FDS, 2013 WL 3716861, at *2 (D. Mass. July 11,

2013); Commonwealth v. Cabrera, 874 N.E.2d 654, 659 (Mass. 2007)

(“A guilty plea, once accepted, leads to a final judgment of

conviction; like a verdict of guilty, it is conclusive.”); see

also Bermudez v. Roden, Civil Action No. 14-10257-IT, 2016 WL

4007553, at *2 (D. Mass. July 26, 2016) (explaining that “[i]n

Massachusetts, a Rule 30(b) motion [for a new trial] is the

proper way to challenge a guilty plea . . . [and] [i]n this

District, a majority of courts have . . . treated the motions as

seeking collateral, rather than direct, review” (collecting

cases)).

     While a properly filed application for state post-

conviction or collateral review tolls the limitations period,

those motions for post-conviction relief “cannot revive a time

period that has already expired”. Cordle v. Guarino, 428 F.3d

46, 48 n.4 (1st Cir. 2005) (quoting Dunker v. Bissonnette, 154

F. Supp. 2d 95, 103 (D. Mass. 2001)); see also § 2244(d)(2).

The one-year limitations period, however, may also be tolled on

                                  -5-
     Case 1:18-cv-10427-NMG Document 20 Filed 12/17/18 Page 6 of 9



equitable grounds. Holland v. Florida, 560 U.S. 631, 645 (2010).

The petitioner bears the burden of establishing that he is

entitled to equitable tolling. Delaney v. Matesanz, 264 F.3d 7,

14 (1st Cir. 2001).    The petitioner must establish that 1) “he

has been pursuing his rights diligently” and 2) “some

extraordinary circumstances stood in his way and prevented

timely filing”. Holland, 560 U.S. at 650 (internal quotation

marks omitted); see also Holmes v. Spencer, 822 F.3d 609, 611

(1st Cir. 2016).   Application of the equitable tolling doctrine

is justified only in rare occasions. See Riva v. Ficco, 615 F.3d

35, 39 (1st Cir. 2010).

     C.   Application

     Even assuming that a petitioner can challenge his sentence

of probation after he has been released from state custody,

Hugal did not timely file his habeas petition.        He entered a

plea of guilty in March, 1999.      Respondent submits that there is

a split among the courts in this District with respect to

whether the judgment of conviction becomes final immediately

upon entry of the guilty plea or 30 days thereafter pursuant to

Mass. App. R. 4(b).    Even if the Court were to conclude that the

limitations period begins to run after the 30-day period for a

notice of appeal, however, Hugal’s habeas petition would still

be untimely.   At the latest, the one-year limitation period



                                  -6-
     Case 1:18-cv-10427-NMG Document 20 Filed 12/17/18 Page 7 of 9



expired in April, 2000.    Hugal did not file his habeas petition

until nearly 18 years later.

     Furthermore, the filing of motions by petitioner to modify

and/or terminate his probation in 2008 and thereafter does not

extend the one-year limitations period.       Even if those motions

qualified as properly filed applications for state post-

conviction relief or other collateral review pursuant to

§ 2244(d)(2), they were not filed within the one-year

limitations period and thus do not toll the period for the

filing of a habeas petition nor do they reset the limitations

period.

     Finally, petitioner has provided no factual basis for

concluding that he is entitled to equitable tolling.         Hugal did

not pursue his rights diligently, as evidenced by the fact that

his first filing related to his probation was made over nine

years after his date of conviction.      Hugal also does not

identify any extraordinary circumstances that would have

prevented him from filing his habeas petition timely.         He

suggests in his petition that he “was heavily medicated on

strong psychiatric drugs and was incapacitated” but that claim

is too vague to satisfy petitioner’s heavy burden of proving

extraordinary circumstances. See Riva, 615 F.3d at 40 (“Mental

illness does not per se toll the AEDPA limitations period . . .

[but rather] [t]here must be some causal link between a

                                  -7-
     Case 1:18-cv-10427-NMG Document 20 Filed 12/17/18 Page 8 of 9



petitioner’s mental illness and his ability seasonably to file

for habeas relief.”). Moreover, petitioner’s claim of

incapacitation is contradicted by the statements in his July,

2008, motion to modify his probation in which he asserted that

     [h]is mental health is stable and has been improving since
     his arrest and introduction to medication over twelve years
     ago . . . [and thus he should be permitted] to travel and
     possibly work in Europe.

Petitioner also contends that he was “indigent and had to learn

the law”.     Ignorance of the law, even for incarcerated pro se

prisoners, is not an excuse for untimely filing. Lattimore v.

Dubois, 311 F.3d 46, 55 (1st Cir. 2002).

     Accordingly, the Court concludes that Hugal’s petition for

writ of habeas corpus is time-barred pursuant to 28 U.S.C.

§ 2244(d)(1)(A) and therefore that petition will be denied.

                                 ORDER

     For the foregoing reasons,

     1) respondent’s motion to dismiss (Docket No. 18) is ALLOWED

       and the petition for writ of habeas corpus is DISMISSED

       and

     2) petitioner’s motion for summary judgment (Docket No. 13)

       is DENIED as moot.


So ordered.




                                  -8-
     Case 1:18-cv-10427-NMG Document 20 Filed 12/17/18 Page 9 of 9



                                    _/s/ Nathaniel M. Gorton_____
                                     Nathaniel M. Gorton
                                    United States District Judge

Dated December 17, 2018




                                  -9-
